STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                   UNPUBLISHED
                                                                   October 4, 2018
In re J. H. THARP, Minor.

                                                                   No. 342358
                                                                   Oakland Circuit Court
                                                                   Family Division
                                                                   LC No. 17-855110-NA


Before: JANSEN, P.J., and METER and STEPHENS, JJ.

PER CURIAM.

        Respondent appeals as of right the order terminating her parental rights to her minor son,
JHT. Although she does not challenge the statutory bases for termination on appeal,
respondent’s parental rights were terminated pursuant to MCL 712A.19b(3)(g) (failure to
provide proper care and custody and no reasonable expectation that parent will be able to provide
proper care and custody within a reasonable time)1 and MCL 712A.19b(3)(j) (reasonable
likelihood that child will be harmed if returned to parent). On appeal, respondent contends that
the trial court erroneously concluded that termination was in the best interests of JHT. We
affirm.

                                     I. RELEVANT FACTS

        This case arises out of the termination of respondent’s parental rights due to allegations
and a history of neglect and substance abuse. On July 19, 2017, petitioner, the Michigan
Department of Health and Human Services (the DHHS), filed a petition for permanent custody
over JHT. The petition alleged that respondent: had a history of involvement with Child
Protective Services (CPS), that her parental rights had been terminated to another child; that JHT
had originally been removed from respondent’s care at birth after testing positive for marijuana


1
  MCL 712A.19b(3)(g) has since been amended, effective June 12, 2018. Under the former
version of the statute, failure to provide proper care and custody “without regard to intent” is a
statutory ground to terminate parental rights. MCL 712A.19b(3)(g). Under the new version of
the statute, failure to provide proper care and custody is a ground for termination only where,
within the court’s discretion, a parent was “financially able to do so.” MCL 712A.19b(3)(g) as
amended by 2018 PA 58.


                                               -1-
and experiencing symptoms of nicotine withdrawal; and after JHT was returned to respondent
seven months later, CPS again became involved with respondent when she was found passed out
while caring for JHT, thought she had lost him, and subsequently tested positive for cocaine and
opiates. The petition alleged that statutory grounds to terminate respondent’s parental rights to
JHT existed under MCL 712A.19b(3)(g), (i), (j), and (l). Respondent ultimately pleaded no
contest to the allegations contained within the petition, conceded the trial court’s jurisdiction
over JHT, and pleaded to statutory grounds under MCL 712A.19b(3)(g) and (j), in exchange for
petitioner withdrawing its allegation that statutory grounds for termination existed under MCL
712A.19b(3)(i) and (l). Following a best interests hearing, the trial court determined that clear
and convincing evidence showed termination of respondent’s parental rights was in the best
interests of JHT. This appeal followed.

                                      II. BEST INTERESTS

        Respondent argues that the trial court clearly erred by finding that it was in the best
interest of JHT to terminate her parental rights. We disagree.

        “The clear error standard controls our review of both the court’s decision that a ground
for termination has been proven by clear and convincing evidence and . . . the court’s decision
regarding [a] child’s best interest.” In re Medina, 317 Mich. App. 219, 226; 894 NW2d 653
(2016) (quotation marks and citations omitted). See also MCR 3.977(K). “Appellate courts are
obliged to defer to a trial court’s factual findings at termination proceedings if those findings do
not constitute clear error.” In re Rood, 483 Mich. 73, 90; 763 NW2d 587 (2009). “ ‘A finding is
clearly erroneous if, although there is evidence to support it, we are left with a definite and firm
conviction that a mistake has been made.’ ” In re Schadler, 315 Mich. App. 406, 408; 890 NW2d
676 (2016), quoting In re HRC, 286 Mich. App. 444, 459; 781 NW2d 105 (2009). “In applying
the clear error standard in parental termination cases, ‘regard is to be given to the special
opportunity of the trial court to judge the credibility of the witnesses who appeared before it.’ ”
In re Schadler, 315 Mich. App. at 408-409, quoting In re Miller, 433 Mich. 331, 337; 445 NW2d
161 (1989).

        Subsequent to finding a statutory ground for termination by clear and convincing
evidence, a trial court “cannot terminate the parent’s parental rights unless it also finds by a
preponderance of the evidence that termination is in the best interests of the children.” In re
Gonzales/Martinez, 310 Mich. App. 426, 434; 871 NW2d 868 (2015), citing MCL 712A.19b(5)
and In re Moss, 301 Mich. App. 76, 80; 836 NW2d 182 (2013). “In making its best-interest
determination, the trial court may consider ‘the whole record,’ including evidence introduced by
any party.” In re Medina, 317 Mich. App. at 237, citing In re Trejo, 462 Mich. 341, 353; 612
NW2d 407 (2000), superseded by statute on other grounds as stated in In re Moss, 301 Mich. App.
76 (2013). “ ‘[T]he focus at the best-interest stage has always been on the child, not the parent.’
” In re Payne/Pumphrey/Fortson, 311 Mich. App. 49, 63; 874 NW2d 205 (2015), quoting In re
Moss, 301 Mich. App. at 87 (alteration in original). In order to “adequately safeguard the child’s
interest in a normal family home,” the best-interest determination need only be supported by a
preponderance of the evidence. In re Moss, 301 Mich. App. at 89.

       “To determine whether termination of parental rights is in a child’s best interests, the
court should consider a wide variety of factors that may include ‘the child’s bond to the parent,

                                                -2-
the parent’s parenting ability, the child’s need for permanency, stability, and finality, and the
advantages of a foster home over the parent’s home.’ ” In re White, 303 Mich. App. 701, 713;
846 NW2d 61 (2014), quoting In re Olive/Metts, 297 Mich. App. 35, 41-42; 823 NW2d 144
(2012). “Other considerations include the length of time the child was in care, the likelihood that
‘the child could be returned to [the] parents’ home within the foreseeable future, if at all,’ and
compliance with the case service plan.” In re Payne/Pumphrey/Fortson, 311 Mich. App. at 64,
quoting In re Frey, 297 Mich. App. 242, 248-249; 824 NW2d 569 (2012). “The trial court may
also consider a parent’s history of domestic violence, the parent’s compliance with his or her
case service plan, the parent’s visitation history with the child, the child[]’s well-being while in
care, and the possibility of adoption.” In re White, 303 Mich. App. at 714, citing In re AH, 245
Mich. App. 77, 89; 627 NW2d 33 (2001), In re BZ, 264 Mich. App. 286, 301; 690 NW2d 505
(2004), and In re Jones, 286 Mich. App. 126, 129-130; 777 NW2d 728 (2009). Finally, “a child’s
placement with relatives weighs against termination under MCL 712A.19a(6)(a),” and relative
placement should be an “explicit factor” in the best-interest determination. In re Mason, 486
Mich. 142, 164; 782 NW2d 747 (2010).

        Respondent first argues that the trial court clearly erred because its best interests
determination was overly focused on respondent’s conduct as opposed to JHT’s welfare.
Specifically, respondent contends that the trial court failed to consider the uniqueness and
particularities of JHT. We disagree.

        First, respondent’s argument is legally without merit. Respondent relies upon a principle
she derives from Olive/Metts, that in termination cases involving multiple children, “the trial
court has a duty to decide the best interests of each child individually.” In re Olive/Metts, 297
Mich. App. at 42, citing Foskett v Foskett, 247 Mich. App. 1, 11; 634 NW2d 363 (2001), and In re
HRC, 286 Mich. App. at 457. Respondent extends the principal to this case—which only
involved one child—by arguing that Olive/Metts requires in every case “a body of evidence
addressing the uniqueness and particularities” of the child at issue. While we agree that the best-
interest analysis is intended to be child-centric, respondent’s reliance on Olive/Metts is
misplaced.

         In Olive/Metts, the respondent’s parental rights to her five children were terminated, and
this Court affirmed the termination as to three of the children and reversed the termination as to
the other two. In re Olive/Metts, 297 Mich. App. at 37. With regard to the two terminations that
were reversed, this Court determined that the trial court failed “to consider the best interests of
each child individually,” and failed to “explicitly address each child’s placement with relatives at
the time of the terminating hearing.” Id. at 44. Neither circumstance applies to this case, where
the trial court only had the interests of one child to consider, and spent a considerable amount of
time addressing the issue of relative placement.

       To the extent that respondent’s argument is that the trial court placed too much weight on
respondent’s history of CPS involvement with respect to her two older children—BT and KA—
the argument is still without merit. “The doctrine of anticipatory neglect recognizes that ‘[h]ow
a parent treats one child is certainly probative of how that parent may treat other children.’ ” In
re AH, 245 Mich. App. 77, 84; 627 NW2d 33 (2001), quoting In re LaFlure, 48 Mich. App. 377,
392; 210 NW2d 482 (1973) (alteration in original). See also In re Foster, 285 Mich. App. 630,
633; 776 NW2d 415 (2009) (applying the concept of anticipatory neglect to the best-interest

                                                -3-
analysis). Thus, contrary to her assertion, respondent’s history of CPS involvement with respect
to BT and KA was relevant to the determination of whether termination of respondent’s parental
rights would serve the best interests of JHT. Moreover, the trial court considered a great number
of factors in addition to respondent’s CPS history.

        The trial court considered respondent’s bond with JHT, noting that respondent had only
cared for JHT for approximately seven months of his 2½ year life, and that “[a]ny bond that
[JHT] had outside that seven months . . . ha[d] only been there through a series of somewhat
sporadic visitations.” In fact, JHT had lived in five separate placements since birth. The court
found that JHT was “undoubtedly more bonded to his grandmother . . . than his own mother.”
The court further considered respondent’s parenting ability, noting that due to her history, the
factor did not weigh in favor of respondent. The court considered the advantages of JHT’s
placement over respondent’s home, which at the time of the hearing was a court-ordered, in-
patient rehabilitation program, finding that even if JHT’s placement with his paternal
grandmother ended up being temporary, finding a stable adoptive home would serve the minor’s
welfare better than being returned to respondent. The court considered the opinion of expert
psychologists, one of whom reported in 2015—during JHT’s first removal—that while
reunification between JHT and respondent was the goal, if respondent did not show “notable
progress” with respect to her substance abuse and parenting skills, and that the permanency plan
should be reconsidered. In 2017—during the second removal—another psychologist determined
that respondent had not gained insight, substantially altered her behavior, or otherwise made
progress, and therefore termination of respondent’s parental rights served JHT’s best interests.
Finally, the court considered JHT’s need for permanency and stability, the likelihood that
respondent would be capable of providing the same within the foreseeable future, and the
likelihood that JHT could be adopted.

        With the trial court having weighed all of the above factors, respondent’s contention that
the court failed to consider JHT’s welfare in making its best-interest determination, or that the
trial court gave undue weight to respondent’s history with BT and KA, is without merit.

        Respondent next argues, in the alternative, that she was “turning the corner on her drug
abuse,” and that Michigan caselaw does not support termination of parental rights where the
parent’s conduct is not “sufficiently egregious.” Rather than cite to any cases directly supporting
her argument, respondent relies upon a number of cases in which the termination of parental
rights was affirmed on appeal, but the conduct of the parent at issue was distinguishable from the
conduct of respondent. Respondent distinguishes those cases in order to argue that respondent’s
termination should be reversed. Indeed, as cited by respondent, both Medina and Schadler
involved sexual abuse by the respondents; in In re Brown/Kindle/Muhammad, 305 Mich. App.
623; 853 NW2d 459 (2014), the children at issue had been physically abused; and in Frey, the
child had been separated from the respondent for nearly two years. In re Medina, 317 Mich. App.
at 222; In re Schadler, 315 Mich. App. at 408; In re Brown/Kindle/Muhammad, 305 Mich. App. at
636; In re Frey, 297 Mich. App. at 248. This case does not involve sexual abuse, physical abuse
perpetrated against JHT, or 22 months of separation between respondent and JHT. None of the
cited cases, however, support the contention that respondent’s history of drug abuse and neglect
could not independently warrant a finding that termination of respondent’s rights was in the best
interests of JHT. That is, respondent provides no caselaw in support of her contention that


                                                -4-
termination of parental rights is an action limited to sexual abusers, physical abusers, or
completely absent parents.

        More importantly, respondent admitted that her behavior was “sufficiently egregious” to
warrant termination when she pleaded no contest to the charges contained in the petition for
termination and conceded that statutory grounds for termination existed pursuant to MCL
712A.19b(3)(g) (failure to provide proper care and custody and no reasonable expectation that
parent will be able to provide proper care and custody within a reasonable time) and MCL
712A.19b(3)(j) (reasonable likelihood that child will be harmed if returned to parent).
Respondent provides no caselaw to suggest that, where a statutory basis for termination
inarguably exists, the conduct that led to that statutory basis must be reexamined for
“egregiousness” as part of the best-interest determination. Additionally—and ironically—in
stark contrast to her first argument on appeal, respondent’s second argument presumes that the
most relevant factor in determining the best interests of JHT is the egregiousness of respondent’s
conduct, as opposed to any other factor more individually focused on JHT’s welfare.

        As respondent herself argues, the best-interest determination is intended to be a child-
centered analysis. See In re Medina, 317 Mich. App. at 239, quoting In re Trejo, 462 Mich. at 356
(“The ‘primary beneficiary’ of the best-interest analysis ‘is intended to be the child.’ ”). See also
In re Schadler, 315 Mich. App. at 411, citing Moss, 301 Mich. App. at 87 (“With respect to the trial
court’s best-interest determination, we place our focus on the child rather than the parent.”).
“Once the petitioner has presented clear and convincing evidence that persuades the court that at
least one ground for termination is established . . . the liberty interest of the parent no longer
includes the right to custody and control of the child[],” and whether termination is necessary
depends on the best interests of the child. In re Trejo, 462 Mich. at 355, citing In re LaFlure, 48
Mich. App. at 387.

       Affirmed.


                                                              /s/ Kathleen Jansen
                                                              /s/ Patrick M. Meter
                                                              /s/ Cynthia Diane Stephens




                                                -5-